Walker, J.
Should this court render a judgment in any cause over which it had not jurisdiction, there can be no doubt but such judgment would be void, and might be attacked or *428set aside in any court of competent jurisdiction. But the proposition upon which this case has proceeded is a very different one.
It is not necessary for us to argue that the judgment of the Supreme Court herein complained of is free from error; hut that the court had special statutory jurisdiction to render the judgment is a matter which cannot be disputed. The statute makes it the duty of the Supreme Court, in many instances, where it is believed the District Court has erred, to render such judgment as the District Court ought to have rendered; and, as is well known to every practitioner, there is a class of cases, or rather, it not unfrequently occurs, that in the applies tion of the law to the facts, it becomes the duty of the court to enter up judgment non obstante veredieto. We are not called on in this case to defend the judgment of the Supreme Court further than to declare that the court had undoubted jurisdiction to render the judgment in question. It may have been error so to do ; but that error might have been corrected in this court, and we believe it has been the prevailing disposition of the court at all times to render a willing ear to the correction of its own errors, when the proper practice has been adopted to bring them to the attention of the court. But we cannot hold ourselves responsible for the mistakes of ■ others. •'
It is not the least difficult part of our duty, in many instances, after we have determined the law of a case, to decide on the precise judgment which we should enter; whether judgment should be reformed and rendered, reversed and remanded, or reversed and dismissed; and we not unfrequently, after an opinion has been read, solicit the views of counsel touching the settlement of these questions. If the original judgment of the Supreme Court was erroneous, and attention had been called at the time the opinion was read, the error would doubtless have been promptly corrected.
Much deference was paid by every member of the court to the judgment of the Chief Justice, who was an old practitioner under our system, and was believed to be well acquainted *429with the law and the practice of the courts; and if rendering a judgment for the plaintiff helow, against whom there had been a verdict in the District Court, was error, it may have been an error of that character which every member of the court would have recognized on the briefest suggestion, and none sooner than the Chief Justice himself.
The truth is, the case was one which had run the gauntlet of the courts until the costs amounted to ten times the paltry sum of ten dollars, the amount originally in controversy; and this circumstance may have improperly disposed the court to favor a summary disposition of it. We have felt it was due to the court to say thus much on this subject.
The case at bar is easily disposed of. The Supreme Court had jurisdiction to render the judgment it did render, and the District Court had no power to enjoin it. The judgment is therefore affirmed.
Affirmed.